DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/4/2021 is acknowledged.
Claims 21-24 are amended.
Claims 1-20 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos (US 20170064742) in view of Li (US 20190116010).
Re claim 21:
Ramos discloses reception circuitry configured to receive a downlink signal, and receive one random access configuration information including a plurality of pieces of first information and a plurality of pieces of second information (Fig.9 and Fig.3 ref. 310 Receive info. of available ); 
higher layer operation circuitry configured to select, based on a measurement result of the downlink signal, a piece of first information from the plurality of pieces of first information, and select, based on the measurement result of the downlink signal, a piece of second information from the plurality of pieces of second information (Fig.3 ref. 330 Select PRACH configuration from available PRACH configurations and Para.[0011]  the wireless communication device selects a PRACH configuration from the received set of PRACH configurations based on the performed radio link measurements in order to perform random access); and 
transmission circuitry configured to transmit a random access (Fig.9 and Para.[0003]  After the selection of the PRACH index, then the UE proceeds with the signature selection based on the IE element Available Signature from "PRACH info" in case of proceeding with a RACH transmission or based on the IE element Available Signature from "PRACH preamble control parameters (for Enhanced Uplink)" in the case of E-DCH transmission), wherein

Ramos does not provide all the details of the PRACH and therefore does not explicitly disclose transmit a random access preamble, wherein the first information is information including a system frame and symbol positions which are available to transmit the random access preamble, and the symbol positions indicate a plurality of symbols included in a single subframe, the single subframe is one of a plurality of subframes included in the system frame, the symbol positions of the random access preamble are set based on the selected first information, and the second information is information indicating one or more available random access preambles.
Li discloses transmit a random access preamble, wherein the first information is information including a system frame and symbol positions which are available to transmit the random access preamble, and the symbol positions indicate a plurality of symbols included in a single subframe, the single subframe is one of a plurality of subframes included in the system frame, the symbol positions of the random access preamble are set based on the selected first information, and the second information is information indicating one or more available random access preambles (Fig.2 ref. S203 sends the preamble to the base station and Para.[0052]  the PRACH configuration message is used to indicate relevant parameters of a preamble to be sent. The PRACH configuration message includes subframe location information, first Clear Channel Assessment (CCA) interval location information, a channel detection mechanism, preamble ).
Ramos and Li are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramos to include transmitting a preamble and PRACH configuration including a system frame, symbol position, and information indicating available preambles as taught by Li in order to send a preamble on an unlicensed carrier (Li Para[0005]) and to explicitly show parameters that are part of PRACH configuration.
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 21 from the perspective of the base station.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 21.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 21 from the perspective of the base station.

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Ramos in view of Li does not disclose one random access configuration information includes a plurality of pieces of first information and a plurality of pieces of second information and second information indicating one or more available random access preambles.
The Examiner respectfully disagrees.  Ramos discloses one random access configuration information includes a plurality of pieces of first information and a plurality of pieces of second information (Fig.9 and Fig.3 ref. 310 Receive info. of available PRACH configurations and Para.[0089]  The wireless communication device comprises means 3100 adapted to receive, from the network node, information about a set of PRACH configurations that is available for the wireless communication device and Para.[0039]  the network node 10 may receive a radio signal from another network node, wherein said radio signal comprises information about a plurality of different Physical Random Access Channel (PRACH) configurations and wherein each PRACH configuration is mapped to a respective radio unit of the several radio units. For example, this information could be provided in the form of a LUT in a similar manner as described with respect to action 105 and Para.[0048]  the wireless communication device performs F-CPICH measurements – where F-CPICH is a downlink signal and where the LUT is one random access configuration information).  
Ramos does not provide all the details of the PRACH and therefore does not explicitly disclose second information indicating one or more available random access preambles.  Li discloses second information indicating one or more available random access preambles (Fig.2 ref. S203 sends the preamble to the base station and Para.[0052]  The preamble format ).
The LUT of Ramos is “one random access configuration information” that contains multiple PRACH configurations within it.  Each PRACH configuration contains pieces of first and second information.  Therefore the LUT contains a plurality of pieces of first information and a plurality of pieces of second information.  When a PRACH configuration is selected based on the measurement result, a first information and second information that are contained within the PRACH configuration are also selected.  The claim does not define the selection process of the first information and the second information as being different.  Li explicitly disclose the specific types of first and second information that are claimed.
The preamble format information of Li is “information indicating one or more available random access preambles.  A preamble index information indicates one or more available random access preambles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471